\(o^-lH
                                ELECTRONIC RECORD




COA#       05-13-00627-CR                        OFFENSE:        19.02


           Deon Reese Evans v. The State of
STYLE:     Texas                                 COUNTY:         Dallas

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    291st Judicial District Court


DATE: 11/18/2014                  Publish: NO    TC CASE #:      F-1228191-U




                        IN THE COURT OF CRIMINAL APPEALS


          Deon Reese Evans v. The State of
STYLE:    Texas                                       CCA#:           IbM-M
         A?PEllamt^ S                 Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         ReFtJSifb                                    JUDGE:

DATE:       Ox/01(<2Ji<r                              SIGNED:                             PC:

JUDGE:        V.fa   UsiAi*^-                         PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                              ELECTRONIC RECORD